Citation Nr: 1544946	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-03 591	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for major depression and chronic adjustment disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1964 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran was granted service connection for posttraumatic stress disorder (PTSD) in a November 2012 rating decision.  However, the Veteran's March 2009 claim for major depression and "chronic readjustment disorder," (recharacterized as major depression and chronic adjustment disorder to more accurately reflect the Veteran's contentions), remains on appeal and is the subject of this decision.

In February 2015, the Board issued a remand of the Veteran's claim for service connection of major depression and chronic adjustment disorder so that further development could be accomplished and the case could be readjudicated by the Agency of Original Jurisdiction (AOJ) before being returned to the Board.  In April 2015, the Board issued another remand for this claim because no such development had taken place.  In this subsequent remand, the Board ordered compliance with its prior remand orders.


FINDING OF FACT

There is no current competent diagnosis of major depression or chronic adjustment disorder and there is no evidence linking the Veteran's previously assessed depression with his military service.





CONCLUSION OF LAW

The criteria for entitlement to service connection for major depression and chronic adjustment disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard July 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained, including records from the Vet Center.  The Board notes that in December 2012, the Veteran stated that he would provide a nexus opinion from his medical provider regarding his claim for major depression and chronic adjustment disorder.  Substantive Appeal (December 2012).  To date, the Veteran has provided no such opinion.  Additionally, there is no evidence that the Veteran has been in receipt of mental health treatment from a private medical provider.  The Board finds that the Veteran had ample time to submit any such opinion, and the Board need not remand the instant appeal to inquire as to the status of any such opinion.  See Wood v Derwinski, 1 Vet. App. 190, 193 (1991) (stating that the duty to assist is not a one-way street).

In July 2015, a VA psychologist rendered an opinion with regard to the Veteran's claim of major depression and chronic adjustment disorder.  The expert medical opinion is adequate evidence for deciding the claim.  The opinion is adequate as it is based upon consideration of the Veteran's relevant medical history and his lay contentions.  Furthermore, the VA psychologist reviewed the Veteran's claims file and provided a reasoned rationale for his opinion.  Thus, VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F. 3d 
at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Here, the Veteran submitted a statement in March 2009 wherein he reported that he had not been able to adjust to society ever since returning from Vietnam.  Id.  As will be discussed below, the Board is denying this claim because there is no current competent diagnosis of major depression or chronic adjustment disorder.

A review of the Veteran's service treatment records does not reveal any diagnosis of major depression or chronic adjustment disorder.  In his enlistment medical history report, the Veteran reported not ever having depression, and the accompanying enlistment examination report noted that psychiatric clinical evaluation was normal.  Service Treatment Records (May 1964).  Moreover, psychiatric clinical evaluation at separation was normal and the Veteran again reported not ever having depression.  See April 1970 report of medical history and report of medical examination.

Review of the Veteran's post-service medical records reveals current competent diagnoses of PTSD and polysubstance dependence.  See, e.g., VA Treatment Records (June 2009).  However, a VA primary care initial visit report, dated April 2009, included a clinical assessment of depression.  VA Treatment Records (April 8, 2009).  In relation to the Veteran's depression it was noted that he abused alcohol.  See id.  A VA initial psychiatric assessment report, dated June 2009, indicates that the Veteran reported some mild depressive symptoms that were normally short-lived.  VA Treatment Records (June 12, 2009).  Nevertheless, the VA psychiatrist diagnosed PTSD and polysubstance dependence, but did not diagnose any depressive disorder.  See id.  A VA examiner evaluated the Veteran in April 2011 and diagnosed PTSD and polysubstance abuse in 18-month abstinence.  However, the VA examiner did not diagnose any depressive disorder.  Moreover, medical records dated subsequent to the April 2009 report do not reveal any diagnosis of depression.

The February 2015 remand found that it was unclear whether the April 2009 primary care initial visit report's assessment of depression evinced a distinct clinical entity warranting service connection.  Because the Board is prohibited from basing decisions on its own unsubstantiated medical conclusions, an opinion was sought from a VA examiner.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In July 2015, a VA psychologist completed a Disability Benefits Questionnaire.  The VA psychologist opined that the Veteran's depression was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Furthermore, he explained that although the April 2009 assessment report includes a notation of depression, it was neither defined nor described in detail.  Moreover, the VA psychologist noted that two months after the April 2009 primary care initial visit, the Veteran continued to have PTSD but was not diagnosed with any form of depression, which suggested that his PTSD and depression were separate entities.  The VA psychologist also referred to the previous April 2011 VA examination that established PTSD but did not include any notation of symptoms or diagnoses of depression.  The VA psychologist indicated that during the time period of the April 2011 VA examination, the Veteran had been abstinent from substances of abuse for 18 months.  Therefore, the VA psychologist opined that this finding suggests that the depression observed in April 2009 was more likely the product of decades-long substance abuse rather than PTSD.  Lastly, the VA psychologist indicated that during the April 2009 time period, the Veteran had experienced numerous recent stressors that could have caused a depressive syndrome, which included several periods of incarceration, various medical issues, and nearly continuous substance abuse.  

The Board affords great probative value to the July 2015 VA psychologist's opinion, and finds that there is no current competent diagnosis of depression and there is no evidence linking the Veteran's previously assessed depression with his military service.  The VA psychologist's opinion is persuasive as it explains that the Veteran's previously assessed depression was correlated with polysubstance abuse and other post-service stressors.  

In his July 2015 report, the VA psychologist did not address the Veteran's claim of chronic adjustment disorder.  However, he did not diagnose chronic adjustment disorder and there is no diagnosis of chronic adjustment disorder in the Veteran's medical records.

While psychological symptoms are capable of lay observation, an acquired psychiatric disorder is not capable of lay diagnosis.  See Jandreau, 492 F.3d at 1377 n.4.  Diagnosing an acquired psychiatric disorder and the determination of its etiology is a complex medical question requiring knowledge of the Diagnostic and Statistical Manual of Mental Disorders criteria and mental health principles; it is not capable of lay diagnosis and as such, the Board finds that the Veteran is not competent to diagnose a psychiatric disorder, including major depression and chronic adjustment disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The preponderance of the evidence is against the claim for service connection for major depression and chronic adjustment disorder; there is no doubt to be resolved; and service connection for major depression and chronic adjustment disorder is not warranted.







	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for major depression and chronic adjustment disorder is denied.









____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


